IN THE
TENTH COURT OF APPEALS










 

No. 10-08-00149-CR
 
Melissa Matus,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 
 

From the County Court
at Law No. 1
McLennan County, Texas
Trial Court No. 20076115CR1
 

abatement ORDER

 
Appellant Melissa Matus filed a notice
of appeal pro se.  The trial court denied her request for a court-appointed
attorney for this appeal.[1] 
Appellant has not retained an attorney for this appeal.  The clerk’s record has
been filed.  The reporter’s record has not been filed.
In a January 28, 2009 order, we abated
this cause to the trial court with
instructions to hold a hearing to determine:  (1) why Appellant has failed to pay or make
arrangements to pay the reporter’s fee for the preparation of the reporter’s
record; (2) why a proper
brief has not been filed by Appellant; and (3) whether
Appellant still desires to proceed with the appeal.  See Tex. R. App. P. 38.8(b)(2).
The trial court held the hearing on
February 17, 2009.  Appellant tendered to the trial court a handwritten document
dated August 14, 2008 that was addressed to the Tenth Court of Appeals,
stating:
            I, Melissa Matus would like
to withdraw my request for an appeal on case no: 20076115CR1 as I am unable to
retain legal counsel due to having filed bankruptcy because of the prior
hearing and trial costs.  I asked for a court appointed attorney and the
request was denied by Judge Freeman.
 
            This Court’s records do not
show that this document was ever received by this Court.  In the hearing,
Appellant told the trial court the following:
            I had to file bankruptcy,
and I don’t have any way of paying for a lawyer. . . .  I don’t have an
attorney.  I have no idea how to proceed by myself. . . .  I can’t afford to
proceed [with the appeal.]
 
Appellant then reiterated that she wanted
to dismiss her appeal, but it is clear from her handwritten document and her
statements to the trial court that her intent is sufficiently conditioned on
her alleged inability to pay for an attorney.  As a result, and in the interest
of justice, we again abate this case to the trial court with instructions to
hold a hearing to determine:  (1) whether Appellant
is now indigent and entitled to court appointment of an attorney on appeal, and
if so, whether Appellant
desires to proceed with the appeal; and (2) if Appellant is determined not to be indigent, whether Appellant desires to dismiss her
appeal.  See Tex. R. App. P.
38.8(b)(2).
The trial court shall conduct the
hearing within twenty days after the date of this order.  The trial court clerk
and court reporter shall file supplemental records within thirty-five days
after the date of this order.
 
PER CURIAM
 
Before
Chief Justice Gray,
Justice Reyna, and
Justice Davis
Cause
abated
Order
issued and filed March 25, 2009
Do
not publish
 
 




 




[1] Appellant’s request, which is in the
clerk’s record, was denied by the trial court on May 29, 2008 by a finding that
she was not indigent at that time.